Citation Nr: 1046497	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-19 318	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.

2.  Entitlement to service connection for a left wrist 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for left knee scars.

5.  Entitlement to service connection for right ring finger 
scars.

6.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from May 1980 to April 
1988 and from March 1989 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2007 and July 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in San 
Diego, California, and St. Petersburg, Florida.

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in Los Angeles, 
California, in September 2010.  A transcript of the hearing is of 
record.

(The decision below addresses the Veteran's claims of service 
connection on appeal except for the right wrist claim.  The claim 
of service connection for a right wrist disability is addressed 
in the remand that follows the Board's decision.)


FINDING OF FACT

On September 15, 2010, prior to the promulgation of a decision by 
the Board, the Veteran withdrew his appeal of the issues of 
entitlement to service connection for a left wrist disability, a 
right knee disability, left knee scars, right ring finger scars, 
and migraine headaches.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to service connection for a 
left wrist disability have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to service connection for a 
right knee disability have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to service connection for 
left knee scars have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2010).

4.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to service connection for 
right ring finger scars have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

5.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to service connection for 
migraine headaches have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal may be withdrawn by an appellant or by his or her 
representative.  38 C.F.R. § 20.204(a) (2010).  Except when made 
on the record at a hearing, appeal withdrawals must be in 
writing.  An appeal withdrawal is effective when received by the 
RO prior to the appeal being transferred to the Board or when 
received by the Board before it issues a final decision.  
38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a 
withdrawal of the notice of disagreement and, if filed, the 
substantive appeal, as to all issues to which the withdrawal 
applies.  38 C.F.R. § 20.204(c).

On September 15, 2010, prior to the promulgation of a decision by 
the Board, the Veteran withdrew his appeal of the issues of 
entitlement to service connection for a left wrist disability, a 
right knee disability, left knee scars, right ring finger scars, 
and migraine headaches.  He withdrew the appeal of these issues 
both on the record at his Board hearing and by a signed statement 
submitted at the hearing.  The Veteran requested that his appeal 
be continued only for the issue of entitlement to service 
connection for a right wrist disability.  The Board finds that 
the Veteran has expressed his desire to withdraw his appeal in 
regards to the five specified issues.  Thus, there is effectively 
no longer any remaining allegation of error of fact or law 
concerning the claims of service connection for a left wrist 
disability, a right knee disability, left knee scars, right ring 
finger scars, and migraine headaches.  See 38 U.S.C.A. 
§ 7105(d)(5) (West 2002).  Accordingly, the Board does not have 
jurisdiction to review these issues and the appeal of these five 
issues are dismissed.


ORDER

The appeal of the issue of entitlement to service connection for 
a left wrist disability is dismissed.

The appeal of the issue of entitlement to service connection for 
a right knee disability is dismissed.

The appeal of the issue of entitlement to service connection for 
left knee scars is dismissed.

The appeal of the issue of entitlement to service connection for 
right ring finger scars is dismissed.

The appeal of the issue of entitlement to service connection for 
migraine headaches is dismissed.


REMAND

The Board finds that further development is necessary in regards 
to the claim of service connection for a right wrist disability.

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).  The Veteran asserts that he 
injured his right wrist during his active military service.  He 
maintains that any current right wrist disability is a result of 
the in-service injury.  Thus, the Veteran contends that service 
connection is warranted.  

Through submitted statements and hearing testimony, the Veteran 
states that he initially injured his right wrist during service 
while playing volleyball in 1980 or 1981.  He recalls that he was 
diagnosed with a strain at sick bay and returned to duty.  The 
Veteran states that he subsequently injured his right wrist again 
in 1984 as a result of a motor vehicle accident.  He indicates 
that a cast was put on the right wrist because the wrist was 
broken.  Although there was no additional in-service injury to 
the right wrist, the Veteran states that his painful right wrist 
continued to bother him throughout the remainder of his military 
service.  He states that he was able to perform his duties but 
with discomfort.  The Veteran relates that he continued to 
experience problems with the right wrist after service and 
underwent corrective surgery in 1998 at Kaiser Permanente.  At 
his hearing, he indicated that there is a residual scar on his 
right wrist from the 1998 surgery.  The Veteran states that he 
continues to experience problems with his right wrist, including 
decreased range of motion, decreased strength, pain, stiffness, 
and inflammation.

The Veteran's representative contends that the Veteran should be 
afforded a VA medical examination to address the matter.  A 
review of the record reveals that the Veteran has not been 
afforded a VA examination in connection with this claim.  The 
Board notes that VA will provide a medical examination when there 
is:  (1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability; but 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran's service treatment records include multiple entries 
documenting two right wrist injuries.  The records tend to 
support the Veteran's statements and testimony in regards to the 
in-service injury while playing volleyball and the injury as a 
result of a motor vehicle accident.  Additionally, post-service 
treatment records from Kaiser Permanente reflect that the Veteran 
was diagnosed with right wrist nonunion scaphoid and slack wrist 
in February 1998 and underwent surgery to address the problem.  
Although there is no medical evidence dated during the pendency 
of the claim that documents a current disability, the Veteran has 
indicated that he continues to experience symptoms associated 
with his right wrist.

Given that there is evidence of persistent or recurrent symptoms 
of a right wrist disability, evidence establishing in-service 
injuries to the right wrist, and at least an indication that the 
symptoms may be associated with the Veteran's service, the Board 
finds that the claim must be remanded in order schedule the 
Veteran for an examination to address the nature and etiology of 
any right wrist disability.  See McLendon, 20 Vet. App. at 79.  
In addition to identifying any right wrist disability, the 
prospective examiner should provide an opinion as to whether the 
Veteran has a right wrist disability that is attributable to his 
active military service.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination in connection with his claim of 
service connection for a right wrist 
disability.  (Advise the Veteran that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his appeal.  See 38 C.F.R. 
§ 3.655 (2010).)  The entire claims file, 
to include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiner designated to examine the 
Veteran.  All appropriate tests and studies 
should be performed, including x-rays, and 
all clinical findings should be reported in 
detail.  The examiner should identify the 
Veteran's right wrist disabilities, if any.  
Based on a thorough review of the evidence 
of record, the examiner should provide an 
opinion as to whether it is as likely as 
not that the Veteran has a right wrist 
disability that is attributable to his 
active military service (including the two 
documented in-service right wrist 
injuries).  The examiner must provide the 
complete rationale for the conclusion 
reached-to include, as appropriate, 
citation to specific evidence of record 
and/or medical authority.

2.  After the requested examination has 
been completed, the report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, it should be returned to the 
examiner.

3.  After undertaking any other development 
deemed appropriate, re-adjudicate the issue 
of entitlement to service connection for a 
right wrist disability.  If the benefit 
sought is not granted, furnish the Veteran 
and his representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


